Citation Nr: 1739465	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent left knee strain resulting in instability.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1969.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2014 and December 2016, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.  The issue of entitlement to a rating in excess of 10 percent for DJD of the left knee is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Left knee strain produces no more than slight recurrent lateral instability.  

2.  The rating criteria reasonably describe the severity and symptomatology of the Veteran's left knee strain.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent for recurrent left knee strain causing instability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, Diagnostic Code 5257 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  

Here, with regard to the claim being decided, the Veteran does not assert that VA violated any duty to notify, that there are any outstanding records that need to be secured, or that any VA examination provided during the course of this appeal was inadequate.  Therefore, no further notification or assistance is necessary. 

Analysis

The Veteran is service connected for two left knee disabilities, a strain manifested by instability, and DJD.  A Veteran with x-ray evidence of arthritis and instability of knee may be rated separately under Diagnostic Codes 5003 and 5257 provided additional compensable disability is shown.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  This decision considers only the rating for left knee strain causing instability.  The claim for increased rating for left knee DJD is being remanded for further development.   

The Veteran, not distinguishing between the two left knee disabilities and instead discussing their symptoms collectively, claims entitlement to a 30 percent rating on either a schedular or extraschedular basis.  According to written statements he submitted in October 2010, January 2011, April 2011, June 2014, September 2016 and April 2017, he has extremely limited, if any, movement of the left knee, at times becoming frozen in position; swelling; instability; tightness; stiffness; popping; clicking; catching; tenderness; and worsening, unbearable, daily pain.  That pain reportedly interferes with walking, sleeping through the night, exercising, weight bearing, and moving quickly in case of an emergency, and is aggravated in certain weather, necessitates overcompensation of the right leg causing more pain in other areas, and the use of a cane and prescribed pain medication, but improves with rest, elevation and the use of ice packs.  

The Veteran claims that the left knee problems cause work-related difficulties.  When the left knee pain manifests, sometimes without provocation, the Veteran cannot focus or accomplish the most basic of tasks, requiring him to leave work to rest or elevate the left leg.  That is reportedly critical as the Veteran's job duties mandate immediate reactions to certain activities, including workplace violence, fires, employee medical emergencies, and the like.  Occasionally, when the left knee freezes in position, he has to sit, rest, and elevate it until it becomes stable and then he can move it.  Lately, he has had to make multiple trips to medical facilities for removal of excess fluid over the left knee joint.   

The Veteran has submitted statements from his spouse and various acquaintances and co-workers, including C.M., V.F. and B.F., supporting the contention that the left knee causes the symptoms claimed and a tendency to limp and lock up when moving quickly.  In addition, left knee pain reportedly hinders the Veteran's ability to work on his yard and exercise extensively as he did in the past.  He can walk and do light workouts.  At work, he uses pain medication, walks slowly, and, on occasion, stops to elevate the left leg.  Left knee pain prompted him to purchase a one-level ranch home with no stairs to climb.  Those individuals stated that over the years, they personally witnessed the effects of the Veteran's left knee pain on his ability to function and believe the pain is worsening secondary to a deteriorating left knee joint.

The Board acknowledges those assertions, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for left knee strain causing instability, whether considered on a schedular or extraschedular basis.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which a rating is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2016).

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995) (VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).

Separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2016).

Schedular Rating

The RO has rated the Veteran's left knee strain 10 percent based on slight recurrent lateral instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  To be granted an increased rating for this disability under Diagnostic Code 5257, the evidence must establish that the Veteran's left knee strain produces moderate or worse lateral instability or recurrent subluxation.

Diagnostic Code 5257 provides that a 10 percent rating is assigned for slight lateral instability or recurrent subluxation of the knee.  A 20 percent rating is assigned for moderate lateral instability or recurrent subluxation of the knee.  A 30 percent rating is assigned for severe lateral instability or recurrent subluxation of the knee.  38 C.F.R. § 4.71, Diagnostic Code 5257 (2016).

Treatment records in this case appear to support the Veteran's assertions of worsening left knee symptoms beginning in 2011.  However, the symptoms that appear to have worsened during the course of the appeal are those attributable to the DJD or other knee disabilities and are addressed in the remand below.  According to medical professionals' findings, the left knee instability first manifested during the course of this appeal, but never worsened to such an extent an increased rating is warranted.

Prior to the Veteran filing this claim, during a VA joints examination conducted in November 2006, an examiner noted no instability.  During a VA joints examination conducted in November 2010, two months after the Veteran filed the claim, an examiner again noted no instability.  The examiner noted that the Veteran was using a cane and/or brace intermittently.  During subsequently conducted VA examinations, examiners noted instability and discussed the severity thereof.  In July 2014, an examiner noted 1+ (0 to 5 millimeters) medial-lateral instability, just beyond normal.  In January 2017, an examiner noted no instability on examination, but a history of slight instability.  Each of the examiners noted no evidence of recurrent subluxation of the left knee.

During treatment visits dated after the Veteran filed the claim for an increased rating, the Veteran occasionally reported and medical professionals occasionally noted instability, sometimes in conjunction with locking, buckling, catching, and giving away of the left knee, but no treatment provider specifically characterized the instability as slight, moderate, or severe.  They indicated the Veteran intermittently used a brace or cane.  

Inasmuch as the record includes no evidence of more than slight instability or recurrent subluxation of the Veteran's left knee, the Board concludes that the criteria for a rating in excess of 10 percent for such instability under Diagnostic Code 5257 are not met.  The Board finds that the preponderance of the evidence is against that assignment of a rating in excess of 10 percent for recurrent left knee strain causing instability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  That requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran in this case asserts interference with employment and has specifically requested consideration of this claim on an extraschedular basis, a request the RO denied in the first instance.  The Board agrees with the RO that the evidence before VA does not present such an exceptional disability picture that the available schedular rating for the service-connected left knee strain is inadequate.  Rather, the only symptom of the recurrent left knee strain is instability and, by providing different ratings for slight, moderate, and severe instability, the rating criteria adequately describes the level of severity of that symptom.  All other symptoms affecting the Veteran's left knee are separately service-connected as part of the DJD of the left knee and are addressed in the remand below. 

The Board finds that the 10 percent rating assigned the Veteran's left knee strain is the most appropriate, considering the evidence of record.  In reaching this conclusion, the Board considered the complete history of the disability at issue and the current clinical manifestations and the effect this disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating under Diagnostic Code 5257.


ORDER

A rating in excess of 10 percent for recurrent left knee strain causing instability is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to a rating in excess of 10 percent for DJD of the left knee, but additional action is necessary before the Board proceeds.  

During the course of this appeal, the Veteran attended VA examinations.  The reports of these examinations are not sufficient to decide this claim.  During the most recent left knee examination conducted in January 2017, an examiner, responding to the question of whether the Veteran had additional factors contributing to his disability, noted "less movement than normal due to ankylosis."  Subsequently, discussing the severity of the ankylosis, the examiner noted "no ankylosis. "  Those conflicting findings must be reconciled on remand as the Veteran claims that, during flare-ups, he has had periods of what could be considered ankylosis, when the left knee was frozen in place.  If that is corroborated, an increased rating might be assignable under Diagnostic Code 5256.

The examiner also noted "weakened movement due to muscle or peripheral nerve damage" and a reduction in muscle strength (3/5 during extension and flexion) of the left knee.  Those findings raise the question of whether the Veteran is entitled to separate ratings for any muscle or nerve damage associated with the left knee disabilities, a question that may be answered only after securing additional medical information.

In addition, considering all VA examinations collectively, it is unclear whether all of the Veteran's left knee symptoms are contemplated in the ratings assigned for DJD and instability.  At some point during the course of the appeal, there was a question as to whether the Veteran had a tear or dislocation that would account for some of his symptoms, particularly the locking and swelling, thereby possibly entitling him to an increased rating under Diagnostic Code 5258.  The record is still unclear, with some evidence showing a prior tear or ligamentous disruption, and some showing internal derangement.  The cause of the locking must be clarified as the Board needs to ensure the current ratings account for any such symptomatology.  

The Veteran reports multiple symptoms that do not seem to be contemplated in the ratings currently assigned for the left knee disabilities.  As the Veteran is requesting an increased rating on both schedular and extraschedular bases, it is critical to determine whether the rating criteria adequately describe the severity and symptomatology of the DJD in the left knee, and, if not, whether separate or extraschedular ratings should be assigned.  

Medical commentary is also needed regarding whether the Veteran has additional disability secondary to left knee DJD.  He claims that, because he must overcompensate for left knee pain, he is experiencing symptoms in other parts of the body, including his left buttock and right hip.   

In addition, the Veteran claims that the left knee disability causes marked interference with employment.  However, VA has not informed him that it is his responsibility to obtain information from an employer or other source supporting that allegation.  

Finally, the Veteran's representative claims that the Veteran is entitled to separate ratings for the loss of extension in the left knee and the loss of flexion in the left knee.  That contention must also be considered.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the Veteran in writing that he is responsible for submitting evidence from any employer or any other source, including, for instance, a supervisors' statement or leave documentation, confirming that the left knee disability markedly interferes with employment.

2.  Then, schedule the Veteran for a VA knee examination with a medical doctor examiner who has not previously examined him.  The examiner must review the entire record, including the reports of VA examinations conducted in November 2006, November 2010, July 2014 and January 2017; post-service treatment records dated since 2011; and the Veteran's, spouse's and acquaintance's written statements submitted in October 2010, January 2011, April 2011, June 2014, September 2016 and April 2017.  The examiner should record in detail all symptoms the Veteran is allegedly experiencing secondary to left knee DJD, due to overcompensation.  Focusing on the January 2017 VA examination report, which conflictingly notes "less movement than normal due to ankylosis" and "no ankylosis," the examiner should clarify whether, at any point during the course of this appeal the Veteran had ankylosis.  Specifically indicate whether the Veteran's allegations of a frozen knee during flare-ups would qualify as left knee ankylosis.  Focusing on the examiner's notation of "weakened movement due to muscle or peripheral nerve damage," and testing showing a reduction in muscle strength (3/5 during extension and flexion), the examiner should identify all affected muscles and nerves and state whether there is any additional muscular or nerve disability as a result of the left knee disabilities.  The examiner should discuss all left knee symptoms noted in the record other than instability, including limited movement of the left knee, swelling, tightness, stiffness, locking, popping, clicking, catching, buckling, giving away, tenderness, crepitus, effusion, weakness, and daily pain.  The examiner should indicate which of the symptoms result from DJD in the left knee and which result from other left knee disabilities.  Focusing on evidence showing a prior tear, ligamentous disruption, and internal derangement, the examiner should specifically note whether locking or any other symptoms are due to a dislocated semilunar cartilage.  The examiner should identify all conditions that have developed secondary to the left knee disabilities, including any involving the left buttock and right hip and right lower extremity, due to overcompensation from the pain.  Considering all employment information obtained from the Veteran, the examiner should determine whether, alone, or in conjunction with all other service-connected disabilities, DJD of the left knee causes marked interference with the Veteran's employment.  The examiner should provide rationale with references for each opinion.  

3.  Then, readjudicate the claim.  Consider whether the Veteran is entitled to an increased rating for DJD of the left knee on schedular and extraschedular bases, or separate ratings for neurological or nerve involvement, or separate ratings for limited flexion and extension of the left knee, and service connection for other disabilities on a secondary basis, as related to alleged overcompensation on the right.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


